ACCEPTED
                                                                                       03-13-00498-CV
                                                                                               5163233
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
LAW OFFICE OF DON CRUSE                                                            5/5/2015 4:23:59 PM
                                                                                     JEFFREY D. KYLE
1108 Lavaca Street            (512) 853-9100                                                    CLERK
Suite 110-436                 (512) 870-9002 fax
Austin, Texas 78701           don.cruse@texasappellate.com

                                                                       FILED IN
BY E-FILING                                                     3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                5/5/2015 4:23:59 PM
May 5, 2015
                                                                  JEFFREY D. KYLE
                                                                        Clerk
Jeﬀrey D. Kyle
Clerk of the Court
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

            Re:       Acknowledgment of Oral Argument Setting
                      Lawson v. Keene, No. 03-13-00498-CV

Dear Mr. Kyle:

       This letter confirms that the undersigned counsel, Don Cruse,
will be presenting oral argument on behalf of the Appellants. 

                                     Respectfully submitted, 




                                     Don Cruse
                                     State Bar No. 24040744
                 CERTIFICATE OF SERVICE
	     I certify that on May 5, 2015, this Letter was served on counsel

under Texas Rule of Appellate Procedure 9.5(b):

      D. Todd Smith
      Smith Law Group, P.C.
      1250 Capital of Texas Highway South
      Three Cielo Center, Suite 601
      Austin, Texas 78746
      todd@appealsplus.com

      COUNSEL FOR APPELLEES


                                         /s/ Don Cruse
                                         __________________
                                         Don Cruse